DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 9, and 13-18 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 9, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 20150127960) in view of Mullen et al (US 20110148383)
Regarding claim 1, Mao teaches
A method, adapted to be implemented in an electronic device configured to be powered by a power source, the method comprising: 
monitoring a variation of an input voltage and/or of an input current received from  the power source while the electronic device is powered by the power source; and (Fig. 8, [0063], “The control module detects the voltage drop situation of voltage of the USB interface (step 804), and if the voltage drops to a set threshold value …, the control module sends a signal to the baseband control system to give an alarm”)
disabling, according to the monitored variation, at least one power amplifier of a Radio Frequency (RF) transmitter of the electronic device configured for data voltage drops to a set threshold value … the baseband control signal will reduce the transmission power of the power amplifier of the time division multiple access load system (step 805)” where reducing the power is interpreted as reducing the power to zero, based on broadest reasonable interpretation (i.e. disabling the power))
for a duration of at least one data frame transmission to the at least one other electronic device by the RF transmitter. (Fig. 7, [0061], “The baseband control system is mainly accepting an alarm signal transmitted from the detection circuit in the control module, and performing power control on the power amplifier load of the time division multiple access load system, and reducing the transmission power of the power amplifier load of the time division multiple access load system, thereby lowering the requirements of the power amplifier load on the current, and being able to control on-off of the switch components in the switch group.” Where when the power amplifier is turned off for its TDMA slot, it is additionally turned off for the entire frame as shown in Fig. 7)
Mao teaches reducing the transmission power of the power amplifier to reduce the load on the system but does not specifically state that the transmission power could be disabled (i.e. the power amplifier is disabled). Mullen teaches
disabling, according to the monitored variation, at least one power amplifier ([0026], “amplifier circuit to disable an audio function of the mobile phone for at least a predetermined time. The predetermined time may be a set or programmable period of time or may be until the sensor detects that the status signal from the sensor falls into an acceptable range of operation, e.g., detects that the current output from the battery has returned to an acceptable range or a value below the reference value indicative, for example, a high-current, over-current, over-voltage, or low-battery condition.”)
Mullen is cited to teach a similar concept of reducing power consumption when there is a voltage drop due to a heavy load.  Based on Mullen, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mao to disable the power amplifier for a predetermined period of time when there is a high current/low voltage condition.  Furthermore, being able to disable the power amplifier improves on Mao by being able to prevent a failure. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification where “[t]he power control operation reduces power consumed by the battery in order to cause the battery current to fall below the first reference value.” to prevent circuit damage, Abstract
Regarding claim 2, Mao teaches wherein the monitoring of the variation is performed by monitoring drops in the input voltage received by the electronic device. ([0063], “The control module detects the voltage drop situation of voltage of the USB interface (step 804), and if the voltage drops to a set threshold value)
Regarding claim 5, Mao teaches wherein the disabling is performed when the input voltage is lower than a first value. ([0063], “The control module detects the voltage voltage drops to a set threshold value)

Regarding claim 9, Mao teaches wherein the disabling is performed for a duration corresponding to a transmission of N frames. (Fig. 7, [0061], “The baseband control system is mainly accepting an alarm signal transmitted from the detection circuit in the control module, and performing power control on the power amplifier load of the time division multiple access load system, and reducing the transmission power of the power amplifier load of the time division multiple access load system, thereby lowering the requirements of the power amplifier load on the current, and being able to control on-off of the switch components in the switch group.” (Mao) and [0026], “amplifier circuit to disable an audio function of the mobile phone for at least a predetermined time. The predetermined time may be a set or programmable period of time or may be until the sensor detects that the status signal from the sensor falls into an acceptable range of operation”, (Mullen) Where when the power amplifier is turned off for its TDMA slot it is additionally turned off for the entire frame as shown in Fig. 7 depending on how long the alarm signal is asserted this could be one or more frames.  Mullen also teaches a predetermined time or an acceptable range of the sensor which could encompass multiple frames)
Regarding claim 13, Mao teaches
An electronic assembly comprising: 
a first electronic device, the first electronic device being configured to be powered by a power source, and comprising at least one processor; a second electronic 
the at least one processor of the first electronic device being configured to:  monitor a variation of an input voltage and/or of an input current received from  the power source while the first electronic device is powered by the power source; and (Fig. 8, [0063], “The control module detects the voltage drop situation of voltage of the USB interface (step 804), and if the voltage drops to a set threshold value …, the control module sends a signal to the baseband control system to give an alarm”)
disable, according to the monitored variation, at least one amplifier of a Radio Frequency (RF) transmitter of the first electronic device configured for data communication with at least one third electronic device, ([0059], “The time division multiple access load system is a radio frequency power amplifier load system working according to a certain time cycle on the terminal” and [0063], “the baseband control signal will reduce the transmission power of the power amplifier of the time division multiple access load system (step 805)”)
for a duration of at least one frame transmission to the at least one third electronic device by the RF transmitter. (Fig. 7, [0061], “The baseband control system is mainly accepting an alarm signal transmitted from the detection circuit in the control module, and performing power control on the power amplifier load of the time division multiple access load system, and reducing the transmission power of the power amplifier load of the time division multiple access load system, thereby 
Mao teaches reducing the transmission power of the power amplifier to reduce the load on the system but does not specifically state that the transmission power could be reduced to zero (i.e. the power amplifier is disabled). Mullen teaches
disabling, according to the monitored variation, at least one power amplifier ([0026], “amplifier circuit to disable an audio function of the mobile phone for at least a predetermined time. The predetermined time may be a set or programmable period of time or may be until the sensor detects that the status signal from the sensor falls into an acceptable range of operation, e.g., detects that the current output from the battery has returned to an acceptable range or a value below the reference value indicative, for example, a high-current, over-current, over-voltage, or low-battery condition.”)
Mullen is cited to teach a similar concept of reducing power consumption when there is a voltage drop due to a heavy load.  Based on Mullen, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mao to disable the power amplifier for a predetermined period of time when there is a high current/low voltage condition.  Furthermore, being able to disable the power amplifier improves on Mao by being able to prevent a failure. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification where “[t]he power control operation reduces power consumed by the 

As to claims 3 and 15, Mao and Mullen teach these claims according to the reasoning provided in claim 1.
As to claim 5 and 17, Mao and Mullen teach these claims according to the reasoning provided in claim 2.
As to claim 14, Mao and Mullen teach this claim according to the reasoning provided in claim 13.
As to claim 18, Mao and Mullen teach this claim according to the reasoning provided in claim 9.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao and Mullen as applied to claims 3 and 1 above, and further in view of Okazaki et al. (US 20160321070).
Regarding claim 4, Mullen teaches wherein the electronic device comprises at least one power switch configured to control power to the at least one power amplifier, and wherein the at least one processor is configured to control the at least one power switch according to the monitored variation. ([0026], “amplifier circuit to disable an audio function of the mobile phone for at least a predetermined time. The predetermined time may be a set or programmable period of time or may be until the sensor detects that the status signal from the sensor falls into an acceptable range of operation)

at least one power switch ([0056], “As another example of the power save operation, a power supply switch for a circuit of which operation is stoppable within the internal circuit 14 may be cut off, for instance. In that case, the power supply switch is subjected to on-off control by a power control signal”)
Mao, Mullen, and Okazaki are analogous art. Okazaki is cited to teach a similar concept of reducing power consumption by disabling components.  Okazki teaches one type of power saving mode includes a switch(es) to disable power to individual circuits. Based on Okazaki and the KSR rationale of the use of known technique to improve similar devices (methods, or products) in the same way, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mao and Mullen to disable the power amplifier using a switch.  
As to claim 16, Mao and Mullen teach this claim according to the reasoning provided in claim 4.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues Mao and Mullen fail to teach “disabling, according to a monitored variation, at least one power amplifier … for a duration determined by a duration of at least one data frame transmission”. The Examiner respectfully disagrees. First, the Applicant’s representative argues that Mao .

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 12, 2022